GANTT, J.
Relator was appointed a patrolman on August 4, 1872, was reduced to the rank of turnkey on July 25, 1893, and was promoted from turnkey to patrolman on October 11, 1893, and was retired on half pay on October 17, 1895. The circuit court awarded a peremptory writ for $2,060.95, and defendants appealed.
This case falls within the rule laid down in State *393ex rel. Chapman v. Walbridge, 153 Mo. 194. When relator was promoted from turnkey to patrolman on October 11, 1893, it constituted a new appointment as patrolman for a term of four years from that date, and under the act he could not be removed except upon charges, notice and hearing, which was not done. He was entitled to hold for four years from October 11, 1893. This action was begun on March 21, 1900. He did not acquiesce in the retirement. He contributed to the case of State ex rel. Heaven v. Ziegenhein, 154 Mo. 283, to test the constitutionality of the Veteran Policeman’s act, but he did nothing that estops him to maintain this action.
The judgment of the circuit court in this case is right, and it is affirmed.
All concur.